Title: To Thomas Jefferson from J. Phillipe Reibelt, 3 December 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur!
                     Baltimore le 3 Dec. 1805.
                  
                  J’ai recu Vos ordres du 21 du passè, et payè Mr. Guestier, qui Vous offre toutes sortes de fruits Confis de France.
                  Je Vous prie, de mettre le çijoint portrait fidel de Pierre le Grand dans un Livre de votre bibliotheque, qui parle de lui.
                  L’aimant en question a-t-il augmentè de pris? Il m’interesse bien de savoir cela.
                  Les deux petits extraits d’un Journal Allemand Vous dissiperont un Moment. 
                  J’ai l’honneur, de Vous presenter mes hommages respectueux.
                  
                     Reibelt 
                     
                  
                  
                     Je Vous prie, de lire le Memoire cijoïnt, et de m’y repondre, si et quand Vous le trouverez apropos.
                  
               